            Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CRIMINAL NO. GLR-18-0597
                                              )
MARCUS PITTS                                  )
                                              )
       Defendant.                             )

               GOVERNMENT’S CONSOLIDATED MOTIONS RESPONSE 1

       The Defendant, Marcus PITTS, a/k/a “Cart Money,” is charged with one count of

conspiracy to distribute 280 grams or more of crack cocaine, in violation of 21 U.S.C. § 846, and

one count of possession with intent to distribute 280 grams or more of crack cocaine, in violation

of 21 U.S.C. § 841. ECF 1. On March 23, 2020, PITTS filed several motions to suppress the

evidence in this case, namely, (1) the fruits of a search warrant executed at PITTS’ residence at

9103 Poplar Road, Berlin, Maryland, on September 14, 2018, including close to 400 grams of

crack cocaine, drug trafficking paraphernalia, nearly $1,500 in cash, and four cell phones; (2) a

post-Miranda interview with law enforcement during which PITTS admitted that the drugs

recovered from his residence belonged to him; (3) the fruits of a search warrant executed on the

four cell phones seized on September 14, 2018, including text messages indicating that PITTS was

in the business of trafficking crack cocaine; (4) the fruits of a fifth cell phone seized from PITTS’

vehicle at the time of his subsequent arrest on January 2, 2019, including text messages indicating

that he had continued trafficking crack cocaine after released from state custody on bond; and (5)



1
         The government’s motions response was originally due on May 27, 2020, see ECF 48, but
on April 10, 2020, the Court issued Standing Order 2020-07 on Court Operations, which extended
all filing deadlines originally set to fall between March 16, 2020, and June 5, 2020 by eighty-four
(84) days. As a result of this Order, the motions response deadline in this case was effectively
extended until August 19, 2020.
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 2 of 15



the fruits of a second search warrant executed at PITTS’ residence at 9103 Poplar Road after his

arrest on January 2, 2019. ECF 49–53.

       These motions should be denied. All of the search warrants were supported by probable

cause, and law enforcement relied on the warrants in good faith. PITTS’ statements to law

enforcement followed a valid Miranda waiver and were voluntarily made.

I.     STATEMENT OF FACTS

       In Summer 2018, members of the Worcester County Criminal Enforcement Team

(“WCCET”) initiated a drug trafficking investigation into the Defendant, Marcus PITTS, a/k/a

“Cart Money,” after receiving information from several different confidential sources that the

Defendant was distributing large amounts of cocaine and crack cocaine in the area of Worcester

County, Maryland. The WCCET was familiar with PITTS based on an earlier investigation that

began in Summer 2016, which involved similar tips from confidential sources as well as

surveillance operations.

       On September 11, 2018, members of the WCCET conducted covert surveillance outside

the Defendant’s residence at 9103 Poplar Road, Berlin, Maryland. They observed a male suspect

park on the wrong side of the street in front of the Defendant’s residence, leaving the parking lights

to the vehicle on. The male suspect entered the residence, exited again a short time later, and drove

away. Investigators conducted a traffic stop of the male suspect and recovered a glass smoking

pipe and a small amount of suspected cocaine, which field-tested positive for the presence of

cocaine. The male suspect acknowledged he had just purchased cocaine from the Defendant inside

9103 Poplar Road, and that he had also purchased cocaine from PITTS in the past.

       On September 14, 2018, Detective Gregory Eastman of the WCCET obtained a search

warrant for the Defendant’s residence and person, which was issued by Judge Gerald V. Purnell



                                                  2
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 3 of 15



of the District Court of Maryland for Worcester County. See Exhibit 1 (Search Warrant for 9103

Poplar Road, Sept. 14, 2018). The statement of probable cause was based on the September 11,

2018 traffic stop and recovery of suspected cocaine; information about PITTS’ drug trafficking

activity from seven confidential sources and one confidential informant; prior WCCET

surveillance operations; a criminal records check, which showed that PITTS had numerous arrests

and convictions for drug felony offenses; and the affiant’s training and experience in drug

trafficking investigations. See Ex. 1 at 10–19.

       Members of the WCCET executed the search warrant on September 14, 2018 at

approximately 5:50 p.m. The northern bedroom in the residence contained multiple pieces of

paper addressed to PITTS, as well as men’s clothing. From this bedroom, the detectives recovered

(1) three cell phones; (2) $1,235 in cash; and (3) thirteen individually tied plastic bags, each

containing a white rock-like substance resembling crack cocaine, with a total gross weight of

approximately 396 grams. The drug evidence was later submitted to the Maryland State Police

(“MSP”) drug laboratory, where it was confirmed to be cocaine base, a/k/a “crack cocaine,” with

a net weight of 365.71 grams.

       From the kitchen of the residence, in the area in and around the sink, the detectives

recovered (1) a glass Pyrex dish with white residue, (2) a glass measuring cup with white residue,

(3) a large open box of baking soda, and (4) a box of sandwich bags. The detectives recognized

these items to be tools commonly used to manufature cocaine into crack cocaine, and to package

it for distribution. From the trash in the kitchen, the detectives recovered (1) a flatbread plastic

bag containing six sandwich bags containing white residue, (2) an empty digital scale box, and (3)

a small spiral notepad with handwritten names and numbers that the detectives recognized as a

drug ledger or “owe sheet.” The MSP drug laboratory confirmed that the white residue found



                                                  3
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 4 of 15



inside the Pyrex dish, measuring cup, and plastic flatbread bag was cocaine.

       While detectives were executing the search warrants, PITTS arrived at the residence

driving a blue Ford Explorer. A woman named Tanya Hammond also arrived at the residence and

identified herself as the Defendant’s wife. Detective Eastman placed PITTS under arrest and

conducted a search of his person, but did not locate any additional contraband. Detective Eastman

also advised PITTS of his Miranda rights, and PITTS stated he understood his rights. After

informing PITTS that he was being arrested for possession with intent to distribute crack cocaine,

Detective PITTS asked whether PITTS had any questions, and PITTS said no. PITTS was

transported to the Berlin Police Headquarters and then to the Worcester County Sheriff’s Office.

       Detective Eastman recovered a wallet and Motorola cell phone from the tailgate of a truck

next to where PITTS had been standing. Investigators believe that PITTS had the wallet and cell

phone on his person when he arrived at the residence and placed them on the truck’s tailgate just

prior to being arrested. PITTS’ wife, Tanya Hammond, confirmed that the wallet and cell phone

belonged to PITTS. The wallet contained PITTS’ Maryland driver’s license and $50.

       Detective Eastman advised Hammond of her Miranda rights, and she stated she understood

her rights and agreed to speak to him without a lawyer present. Hammond stated that she lived at

9103 Poplar Road with PITTS and their son. She confirmed that the northern bedroom of the

house where the drugs were recovered was the bedroom she shared with PITTS. When asked

about the cocaine recovered from the bedroom, Hammond stated that it was not hers, and she did

not know it was in the residence. Hammond was also asked about three vehicles that were parked

on the property in front of the residence: the blue Ford Explorer, a GMC Yukon, and a Mazda

Protégé. Hammond stated that she primarily drove the Mazda Protégé, although PITTS drove it




                                                4
           Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 5 of 15



on occasion. She stated she did not drive the GMC Yukon or the Ford Explorer. 2

       A K-9 officer was called to the scene. A drug detection dog conducted an exterior scan of

the vehicles and gave a positive alert to all three, indicating the presence of narcotics. The vehicles

were then searched by Detective Eastman. From the Ford Explorer, Detective Eastman recovered

$187 in cash and multiple torn plastic baggies of the type commonly used to package drugs. From

the GMC Yukon, he recovered a small sheet of paper with names and numbers that he recognized

as a drug ledger or “owe sheet.” Detective Eastman did not seize anything from the Mazda

Protégé.

       At the Worcester County Sheriff’s Office, Detective Shane Musgrave of WCCET provided

PITTS with a Miranda rights form and read the form to him. PITTS initialed and signed the form,

indicating that he understood the rights and agreed to speak with the detective. See Exhibit 2

(Miranda Rights Form, Sept. 14, 2018). PITTS stated that he lived at 9103 Poplar Road and that

he did lawn care as a source of income. When asked about the cocaine located in the residence,

he replied, “It’s all me man; she ain’t got nothing to do with it.”

       On September 20, 2018, Detective Eastman obtained a search warrant for the four cell

phones recovered from the Defendant’s residence, which was issued by Judge Gerald V. Purnell

of the District Court of Maryland for Worcester County. See Exhibit 3 (Search Warrant for Four

Cell Phones, Sept. 20, 2018). The statement of probable cause was based on the results of the

search warrant at the Defendant’s residence on September 14, 2018, as well as Detective Eastman’s

training and experience in the use of cell phones by drug traffickers. On September 21, 2018,




2
        Detective Eastman later conducted a registration check of the three vehicles. The GMC
Yukon and Mazda Protégé were registered to PITTS and Hammond. The Ford Explorer was
registered to Hammond. The address listed on the registration for all three vehicles was 9103
Poplar Road, Berlin, Maryland 21811.
                                                  5
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 6 of 15



Corporal Rodney Wells conducted a forensic examination of the cell phones. The Motorola cell

phone contained numerous text messages indicating that the Defendant was in the business of

trafficking crack cocaine.

       The Defendant was released from state custody on bail on September 24, 2018. In October

and December 2018, members of the WCCET received information from two different

confidential sources that PITTS was, again, actively distributing crack cocaine in Worcester

County, including from his residence at 9103 Poplar Road.

       On December 4, 2018, a federal grand jury returned a sealed indictment charging PITTS

with conspiracy to distribute crack cocaine, in violation of 21 U.S.C. § 846, and possession with

intent to distribute crack cocaine, in violation of 21 U.S.C. § 841. ECF 1. United States Magistrate

Judge Beth P. Gesner issued a warrant for PITTS’ arrest the same day. ECF 5.

       On January 2, 2019, members of WCCET established surveillance outside PITTS’

residence at 9103 Poplar Road. At approximately 8:45 a.m., Special Agent Kenneth Oland of

Homeland Security Investigations (HSI) observed PITTS exit the residence and drive away in a

black Chevrolet pickup truck. Members of the WWCET maintained constant surveillance of

PITTS as he traveled from Germantown Road to Harrison Road. PITTS appeared to realize he

was being followed. Detective Musgrave observed PITTS turn quickly into the driveway of 10407

Harrison Road and accelerate toward the rear of the residence. Detective Musgrave followed

behind PITTS and saw that he rolled down his driver’s side window, and then rolled it back up.

Detective Musgrave activated his emergency equipment and stopped PITTS’ vehicle in the front

yard of 10407 Harrison Road. Agent Oland placed PITTS under arrest.

       Detective Musgrave then walked back to the rear of the residence, where he had seen

PITTS roll down his driver’s side window. In that exact area, he recovered a clear plastic bag



                                                 6
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 7 of 15



containing a white rock-like substance that he recognized as crack cocaine. The bag was not dirty

or wet from the morning dew, and appeared to have been dropped there recently. Based on the

placement and condition of the bag, Detective Musgrave concluded that PITTS had thrown the

bag from his vehicle in an effort to evade law enforcement. The bag weighed approximately 8

grams with packaging.




       On January 2 and January 3, 2019, Detective Eastman obtained search warrants for the

Defendant’s residence at 9103 Poplar Road and for the LG cell phone recovered from PITTS’

black Chevrolet truck, both of which were issued by Judge Gerald V. Purnell of the District Court

of Maryland for Worcester County. See Exhibit 4 (Search Warrant for 9103 Poplar Road, Jan. 2,

2019); Exhibit 5 (Search Warrant for LG Cell Phone, Jan. 3, 2019). The statement of probable

cause for both warrants was based on the previous drug trafficking investigation, the results of the

September 14, 2018 search warrant at the Defendant’s residence, the new information from

confidential sources, and PITTS’ arrest on January 2, 2019 and the recovery of the bag of suspected

                                                 7
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 8 of 15



crack cocaine. A LG cell phone contained numerous text messages indicating that the Defendant

had continued to distribute crack cocaine after his release from state custody. Investigators did

not recover any additional evidence from PITTS’ residence at 9103 Poplar Road.

II.    ARGUMENT

           A. The Warrants Were Supported by Probable Cause, and the Officers Relied
              Upon Them in Good Faith

       A judicial officer’s determination that there is probable cause to issue a search warrant is a

“practical, common-sense decision whether, given all the circumstances set forth in the affidavit

before him . . . there is a fair probability that contraband or evidence of a crime will be found in a

particular place.” United States v. Montieth, 662 F.3d 660, 664 (4th Cir. 2011) (quoting Illinois v.

Gates, 462 U.S. 213, 235 (1983)). Probable cause means far “less than evidence which would

justify condemnation or conviction,” Brinegar v. United States, 338 U.S. 160, 175 (1949), and

even less than that required by the preponderance-of-the-evidence standard, see Gates, 462 U.S.

at 235; United States v. Humphries, 372 F.3d 653, 657 (4th Cir. 2004) (“[T]he probable cause

standard does not require that the officer’s belief be more likely true than false.”). Probable cause

may be established through information provided by any reliable source or sources, Draper v.

United States, 358 U.S. 307, 313 (1959), or even through an anonymous tip that has been

corroborated, see Gates, 462 U.S. at 241.

       The Fourth Circuit has held “that the nexus between the place to be searched and the items

to be seized may be established by the nature of the item and the normal inferences of where one

would likely keep such evidence.” United States v. Servance, 394 F.3d 222, 230 (4th Cir.), vacated

on other grounds, 544 U.S. 1047 (2005). Thus, warrants are to be upheld “even when the affidavit

supporting the warrant contains no factual assertions directly linking the items sought” to the place

to be searched. United States v. Grossman, 400 F.3d 212, 217 (4th Cir. 2005).

                                                  8
         Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 9 of 15



       The statement of probable cause need not be written with “[t]echnical elaborate

specificity,” United States v. Ventresca, 380 U.S. 102, 108 (1965), and a “magistrate has the

authority … to draw such reasonable inferences as he will from the material supplied to him by

applicants for a warrant,” Bynum, 293 F.3d at 197. “Because probable cause is evaluated through

a totality-of-the-circumstances analysis rooted in common sense,” a reviewing court should give

“great deference” to an issuing judicial officer’s decision to issue a warrant based on the facts

before him. Montieth, 662 F.3d at 664.

       Finally, the exclusionary does not apply when law enforcement officers rely in good faith

on a warrant that later turns out to be invalid. See United States v. Leon, 468 U.S. 987 (1984).

Under the Leon good faith exception, “a court should not suppress the fruits of a search conducted

under the authority of a warrant, even a subsequently invalidated warrant, unless a reasonably

well-trained officer would have known that the search was illegal despite the magistrate’s

authorization.” United States v. Bynum, 293 F.3d 192, 195 (4th Cir. 2002). Officers are presumed

to have acted in good faith except in certain narrowly defined circumstances: “(1) if the magistrate

or judge in issuing a warrant was misled by information in an affidavit that the affiant knew was

false or would have known was false except for his reckless disregard of the truth; (2) if the issuing

magistrate wholly abandoned his judicial role…(3) if the affidavit supporting the warrant is so

lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable; and (4) if under the circumstances of the case the warrant is so facially

deficient…that the executing officers cannot reasonably presume it to be valid.” United States v.

DeQuasie, 373 F.3d 509, 519–20 (4th Cir. 2004).




                                                  9
        Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 10 of 15



       Here, the search warrant for 9103 Poplar Road was facially valid and established probable

cause to believe that evidence of drug trafficking would be found in the residence. Specifically,

the facts supporting probable cause included the following:

           •   information from seven different confidential sources and one confidential
               informant that PITTS was distributing large amounts of crack cocaine in Worcester
               County, including from his residence at 9103 Poplar Road;

           •   prior WCCET surveillance operations in which law enforcement officers observed
               PITTS engage in activity consistent with drug trafficking;

           •   the September 11, 2018 traffic stop of a drug user who admitted he had just
               purchased cocaine from the Defendant at 9103 Poplar Road (and recovery of the
               suspected cocaine and stem pipe);

           •   a criminal records check, which showed that PITTS had numerous arrests and
               convictions for drug felony offenses, including a 2005 conviction for possession
               with intent to distribute crack cocaine; and

           •   the affiant’s training and experience in drug trafficking investigations

See Ex. 1, at 10–19. The subsequent search warrants were supported by even more evidence,

including the recovery of nearly 400 grams of crack cocaine, nearly $1500 in cash, drug trafficking

paraphernalia, and four cell phones from PITTS’ residence on September 14, 2018, and—with

respect to the January 2019 warrants—new information from confidential informants and the

recovery of an additional eight-gram bag of suspected crack cocaine at the time of PITTS’ arrest

on January 2, 2019. See Exs. 3–5. Measured under any standard, this evidence was more than

sufficient to establish probable cause to believe that PITTS’ residence and cell phones would

contain evidence of drug trafficking.

       Even if the court has doubts about the quantum of probable cause supporting any of the

warrants discussed above, the motions to suppress should be denied because in each case, the

executing officers relied in good faith on a facially valid warrant. Leon, 486 U.S. 897. There is

no suggestion that the issuing judge was anything but neutral and detached, see Lo-Ji Sales, Inc.

                                                10
        Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 11 of 15



v. New York, 442 U.S. 319, 326–27 (1979), or that he was misled by information in the affidavit

that the affiant knew was false or would have known was false except for his reckless disregard of

the truth, see Franks v. Delaware, 438 U.S. 154 (1978).          Moreover, the affidavits contained

“sufficient indicia of probable cause so as not to render reliance on [them] entirely unreasonable.”

Bynum, 293 F.3d at 197–99; United States v. Clutchette, 24 F.3d 577, 582 (4th Cir. 1994). Indeed,

the Fourth Circuit has applied the Leon good faith exception to the exclusionary rule in

circumstances where the statement of probable cause was far more bare bones than the ones at

issue here. See, e.g., United States v. Williams, 548 F.3d 311 (4th Cir. 2008) (bare assertion that

the targeted dwelling was known to be the defendant’s, without explaining how); United States v.

Harris, 215 Fed. Appx. 262, 272 (4th Cir. 2007) (unpub.) (no indication that the defendant lived

in the targeted premises, let alone grounds for believing so).

           B. The Defendant’s Statements Followed Proper Miranda Warnings and Made
              Were Made Voluntarily

       The Fifth Amendment guarantees that “[n]o person . . . shall be compelled in any criminal

case to be a witness against himself.” U.S. Const. amend. V. In order to protect this right, the

Supreme Court in Miranda v. Arizona, 384 U.S. 436, 444 (1966), adopted prophylactic procedural

rules that must be followed in custodial interrogations. United States v. Parker, 262 F.3d 415 (4th

Cir. 2001). In general, any statements elicited from a suspect without first advising the suspect of

his rights to remain silent and to counsel are inadmissible in the prosecution’s case-in-chief. Id.

An individual is “in custody” for Miranda purposes when, under the totality of the circumstances,

“a suspect’s freedom of action is curtailed to a degree associated with formal arrest.” Berkemer v.

McCarty, 468 U.S. 420, 440 (1984). “Interrogation” for Miranda purposes means “words or

actions on the part of the police . . . that the police should know are reasonably likely to elicit an

incriminating response from the suspect.” Rhode Island v. Innis, 446 U.S. 291, 301 (1980). On

                                                 11
        Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 12 of 15



the other hand, “volunteered statements”—that is, statements “given freely and voluntarily without

any compelling influences”—“are not barred by the Fifth Amendment and their admissibility is

not affected by” the Supreme Court’s holding in Miranda. Miranda, 384 U.S. at 478.

       Statements made after a Miranda waiver must also be voluntary. The Supreme Court has

held that “[c]oercive police activity is a necessary predicate to the finding that a confession is not

voluntary.” Colorado v. Connelly, 479 U.S. 157, 167 (1986); see also United States v. Cristobal,

293 F.3d 134, 140 (4th Cir. 2002). Examples of coercive police activity include prolonged

detention and interrogation without sleep or rest, administration of “truth serums,” physical abuse,

and threats of physical abuse. See Cristobal, 293 F.3d at 140. “The mere existence of threats,

violence, implied promises, improper influence, or other coercive police activity, however, does

not automatically render a confession involuntary.” United States v. Braxton, 112 F.3d 777, 780

(4th Cir. 1997) (en banc). Rather, “[t]he proper inquiry ‘is whether the defendant’s will has been

‘overborne” or his ‘capacity for self-determination critically impaired’” by police conduct. United

States v. Pelton, 835 F.2d 1067, 1071 (4th Cir. 1987) (quoting Schneckloth v. Bustamonte, 412

U.S. 218, 225 (1973)); see also Braxton, 112 F.3d at 780. In applying this test, “courts must

consider the ‘totality of the circumstances,’ including the characteristics of the defendant, the

setting of the interview, and the details of the interrogation.’” Braxton, 112 F.3d at 780 (quoting

Pelton, 835 F.2d at 1071). Ordinarily, courts do not suppress post-Miranda statements unless they

are “coerced confessions procured by means ‘so offensive to a civilized system of justice that they

must be condemned.’” Ledbetter v. Edwards, 35 F.3d 1062, 1067 (6th Cir. 1994) (quoting Miller

v. Fenton, 474 U.S. 104, 109 (1985)).

       The admissibility of the Defendant’s statements in this case is not a close question. First,

the Defendant’s statements were preceded by a proper Miranda advisement and a knowing and



                                                 12
        Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 13 of 15



voluntary waiver of those rights. In fact, PITTS was advised of his Miranda rights twice—once

verbally at the scene of his arrest, and a second time at the Worcester County Sheriff’s Office,

when he was presented with a Miranda advisement form that was read aloud to him. See Ex. 2.

After being properly advised, the Defendant indicated that he understood his rights, signed a

written waiver, and agreed to answer questions. At no time did the police make any threats or

promises to induce the Defendant to waive his rights.

       Second, the statements at issue were voluntary. There are no circumstances indicating that

the Defendant’s “will [was] overborne or [that] his capacity for self-determination [was] critically

impaired.” Braxton, 112 F.3d at 780 (quoting Pelton, 835 F.2d at 1071). As discussed above, the

Defendant was legally detained and properly advised of his rights. The interview was very brief.

The police were cordial and professional, and they did not make threats or promises or otherwise

engage in coercive conduct. See Connelly, 479 U.S. at 167 (“[C]oercive police activity is a

necessary predicate to the finding that a [statement] is not ‘voluntary’ within the meaning of the

Due Process Clause.”). This is not a case where law enforcement officers “attempted to ‘wring[]

a confession out of an accused against his will,’” Cristobal, 293 F.3d at 141 (quoting Blackburn v.

Alabama, 361 U.S. 199, 206–07 (1960)), or “went to extraordinary lengths to extract from [the

defendant] a confession by psychological means,” Braxton, 112 F.3d at 786 (quoting Ferguson v.

Boyd, 566 F.2d 873, 877 (4th Cir. 1977) (per curiam)). Accordingly, the Defendant’s motion to

suppress his statements should also be denied.

III.   CONCLUSION

       For the foregoing reasons, the government respectfully submits that the Defendant’s

motions should be denied.




                                                 13
Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 14 of 15



                                     Respectfully submitted,

                                     Robert K. Hur
                                     United States Attorney

                               By:          /s/
                                     Christina A. Hoffman
                                     Assistant United States Attorneys
                                     36 South Charles Street
                                     Fourth Floor
                                     Baltimore, Maryland 21201
                                     (410) 209-4800




                              14
        Case 1:18-cr-00597-GLR Document 60 Filed 06/17/21 Page 15 of 15




                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 3, 2020, I caused a copy of the foregoing
Government’s Consolidated Motions Response to be filed electronically with the Court using the
CM/ECF system and served to counsel of record.

                                                          /s/
                                                  Christina A. Hoffman
                                                  Assistant United States Attorney
